998 So. 2d 1212 (2009)
German DE LOS RIOS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3712.
District Court of Appeal of Florida, Fourth District.
January 28, 2009.
German De Los Rios, Immokalee, pro se.
*1213 No appearance for appellee.
PER CURIAM.
German De Los Rios entered pleas (the record is not clear as to whether he pleaded guilty or no contest) in two 2003 prosecutions. In one, he pleaded to armed trafficking in cocaine and conspiracy to traffic in cocaine. In the other, he pleaded to armed burglary of a dwelling and attempted robbery. He was sentenced to two mandatory minimum terms in the two cases, to run concurrently, pursuant to section 775.087, Florida Statutes.
In this motion for post conviction relief, he argued that the mandatory minimum sentences were illegal because he did not actually possess a firearm during these offenses, and never stipulated that he did. Case law supports his challenge. See, e.g., Kenny v. State, 693 So. 2d 1136 (Fla. 1st DCA 1997); Turpin v. State, 651 So. 2d 176 (Fla. 1st DCA 1995). Since appellant's claim is legally sufficient, we reverse and remand for further proceedings. If the trial court should summarily deny relief again, it shall attach portions of the record refuting appellant's claim.
REVERSED and REMANDED for further proceedings consistent with this opinion.
HAZOURI, MAY and DAMOORGIAN, JJ., concur.